Citation Nr: 0010612	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-50 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946 and served in the European Theater of Operations.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss.


FINDING OF FACT

The veteran has not submitted evidence demonstrating that his 
claim of entitlement to service connection for a bilateral 
hearing loss disability is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served in the United States Army from July 1943 
to February 1946, and served in the European Theater of 
Operations from December 15, 1943 to January 16, 1946.  His 
Separation Qualification Record, WD AGO Form 100, reflects 
the following military occupational assignments: Three months 
in basic training, twenty-two months as a clerk typist, and 
six months as an administrative non-commissioned officer.  It 
was also reported that he performed duties at Headquarters, 
9th Army, Quartermaster Section, in the European Theater of 
Operations.  He directed and supervised the preparation of 
military correspondence, records, reports, forms and orders. 

The available service medical records do not reflect any 
complaints or findings of hearing loss.  The service 
separation examination report is not of record, and in 
November 1995, the National Personnel Records Center (NPRC) 
notified the RO that any service medical records are presumed 
to have been destroyed in a fire in 1973.  In VA Form 526 
filed in 1995 the veteran indicated that he lost his hearing 
on February 1, 1946.  On the same form he indicated that his 
hearing loss began in 1943 at Camp Grant in Illinois, and he 
reported post-service treatment for hearing loss in 1995 by 
VA.    

A VA outpatient treatment record, dated March 6, 1995, 
reflects that the veteran reported a history of gradually 
decreasing hearing for several years.  He denied a history of 
otalgia, otorrhea, vertigo, tinnitus and noise exposure.  
Following hearing tests he was noted to have a mild to severe 
sensorineural hearing loss in the left ear and a moderate 
mixed hearing loss in the right ear.  In a March 17, 1995 
entry the veteran was noted to complain of bilateral (right 
greater than left) hearing loss for a "few" years that had 
been getting worse.  He gave a history of head trauma with 
concussion.  The impression was bilateral hearing loss.  When 
he was seen on March 30, 1995, it was indicated that the 
veteran's hearing loss was secondary to noise exposure.  

In support of his claim, the veteran submitted a statement, 
dated in September 1995, indicating that he sustained hearing 
loss during World War II in the "Battle of Britain."  He 
reported that while he was stationed in London at Hyde Park, 
there was constant noise from artillery fire shooting down 
"buzz bombs" and that his unit was attached to an artillery 
division after D-Day in the race across France, which 
exacerbated his hearing loss.  He referred to an attached 
doctor's certificate from a VA head and neck surgeon 
attesting to that fact.  A copy of such a certificate 
reflects that the veteran was seen on March 30, 1995, that he 
had a history of noise exposure, and that he had 
sensorineural hearing loss.  The doctor indicated "yes" to 
the question of whether the veteran's disability was the 
result of an occupation or an occupational disease but that 
it had not been reported as a Workers' Compensation claim.  

In his substantive appeal, VA Form 9, received in December 
1996, the veteran indicated that during the period of January 
to June 1944 he was billeted in London, surrounded by 
artillery attempting to shoot down German buzz bombs, and 
that the noise was constant for months on end.  He explained 
that this "did not happen after D-Day, but prior to it 
during the period Jan '44 to June '44."  In a subsequent VA 
Form 9 submitted later the same month, the veteran stated 
that, despite the fact that his military occupation was a 
clerk, he was stationed in an area surrounded by anti-
aircraft guns which were fired day and night in an attempt to 
strike down "buzz bombs."  The veteran further stated that 
according to a VA audiologist, his hearing loss could occur 
as much as 40 years after his exposure to noise. 

In a statement in support of his claim, dated in September 
1998, the veteran reiterated his contention that the onset of 
his hearing loss began during the "Battle of Britain" when 
he was stationed at Hyde Park, in London, preparing for "D-
Day".  He stated that the noise from artillery trying to 
shoot down "buzz bombs" was constant and deafening.  He 
stated that after June 6, 1944, he was in the Quartermaster 
Corps attached to an artillery unit going through France to 
Berlin, which "didn't help [his] ear situation."  

VA outpatient treatment records, dated from September 1996 to 
June 1999, show the veteran complained of decreased hearing 
bilaterally and was referred for audiometric testing in 1996.  
A progress note, dated in August 1998, shows the veteran 
presented for a hearing aid check.  When the veteran was seen 
in September 1998 it was noted that he "worked in artillery 
in service" and that he now had severe sensorineural hearing 
loss.  Audiometric examination revealed mild to severe 
sensorineural hearing loss in the left ear and moderate to 
severe sensorineural hearing loss in the right ear.  The 
assessment was worsening sensorineural hearing loss, right 
worse than left ear, likely due to noise exposure while in 
the service.  An audiology note, dated in November 1998, 
shows that the veteran's pure tone results suggested mild to 
severe sensorineural hearing loss in the left ear and 
moderate to mixed hearing loss in the right hear.  The 
examiner noted that the veteran's hearing bilaterally was 
unchanged from March 1995.  The examiner noted that the 
veteran's hearing aids were working fine.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, No. 98-772, slip op. at 7 (U.S. Vet. App. 
Sept. 20, 1999) (en banc); see Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This is a rebuttable presumption.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  


Analysis

At the outset, it is noted that the veteran has stated on 
several occasions that he was not seeking compensation or 
pension based on hearing loss.  Rather, he wanted to be 
labeled as disabled so he could obtain hearing aids.  
Although the record reflects that he now has hearing aids, he 
has not withdrawn his appeal and it must be decided.  

Initially, the Board must determine whether the veteran's 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  

The evidence includes some service records, VA outpatient 
treatment records and statements in support of the claim.  
Unfortunately, the veteran's service medical records are 
incomplete and any not in the file presumably were destroyed 
by the fire at the NPRC.

It is clearly shown by available service department records 
that the veteran was a clerk during service and was assigned 
to the 9th Army headquarters while service in the European 
Theater of Operations.  He contends that his current 
bilateral hearing loss disability is due to noise exposure 
during in 1944.  Specifically, he has cited having been 
stationed in London during the "Battle of Britain" and from 
January to June 1944 when German buzz bombs were constantly 
dropped over London for months on end.  Although his VA Form 
526 indicates that his hearing loss dates back to service, 
the contemporary medical evidence reflects a history of 
hearing loss for a "few" years and for "several" years and 
objectively first shows hearing loss in the mid-1990s.  Since 
the veteran had been separated from service for almost 50 
years when those records were created the plain meaning of 
"few" or "several" would not carry the hearing loss back 
to service.  Nevertheless, the post-service evidence includes 
a diagnosis of bilateral sensorineural hearing loss which a 
VA examiner linked to service.  The precise details of the 
history that the veteran reported to the examiner are 
unknown, but the relevant medical record indicates that the 
veteran "worked in artillery in service."  That history is 
unsupported by (and inconsistent with) the service records 
which show that the veteran did clerical work during service.  
Thus, the opinion was predicated on an inaccurate factual 
basis and does not well ground the case.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran where that history is unsupported or 
based on an inaccurate factual premise.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  

It also is noted that the veteran has mentioned being 
stationed in London during the "Battle of Britain;" 
however, the Battle of Britain was in 1940, before the 
veteran entered service.  Additionally, his statement that 
from January to June 1944, prior to D-Day, he was constantly 
exposed to the noise of artillery trying to shoot down German 
buzz bombs is inconsistent with historical facts, inasmuch as 
buzz bombs were not launched against London until mid-June 
1944.  Although for the purpose of determining whether a 
claim is well grounded, the credibility of evidence and 
evidentiary assertions in support of the claim is presumed, 
see Robinette v. Brown, 8 Vet. App. 69, 75 (1995), the 
presumption of credibility does not extend to assertions that 
are inherently incredible.  Samuels v. West,  11 Vet. App. 
433 (1998).  While another VA medical record indicates that 
the veteran's hearing loss is probably secondary to noise 
exposure, the source of the noise was not identified and the 
record entry makes no mention of the veteran's military 
service.  The provisions of 38 U.S.C.A. § 1154(b) regarding 
combat veterans are not applicable in this case as the 
veteran is not shown to have engaged in combat.  In any 
event, they would not remove the requirement for competent 
(medical) evidence, based on an accurate history, linking 
current hearing loss to service.  

In view of the above, the Board finds that the claim is not 
well grounded as it lacks medical nexus evidence based on an 
accurate history.  

The Board recognizes that the Court has held there is some 
duty under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) to 
assist a veteran in the completion of an application for 
benefits where the veteran has identified existing evidence 
that could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In the instant 
case, no such evidence has been identified and the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. § 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


